After taking time to deliberate upon the case, Justice Balcojm delivered the following opinion: The inebriate asylum was first incorporated by the name of “ The United States Inebriate Asylum, for the reformation of the poor and destitute inebriate,” but the name was subsequently changed by the legislature to that of “ The New *Y"ork State Inebriate Asylum.” It was provided by the act of 1857, that “said institution shall have power to receive and retain all inebriates who enter said asylum either voluntarily or by the order of the committee of any habitual drunkard ” (Laws of 1857, vol. 1, p. 431, § 9), and this provision has not been repealed or altered. All men are endowed by their Creator with the inalienable right to liberty; and with certain exceptions no contract which deprives a person of his liberty can be specifically enforced by the judgment or order of a court that he shall specifically perform it; and as a general rule force cannot be used to compel any person to perform such a contract.
Baker has not done any act by which he has forfeited his liberty, and I am of the opinion the contract he made with the inebriate asylum does not justify that institution in keeping him there by force. He ivas a voluntary patient in the institution, and all 'the power the superintendent had under the laws for the government of the institution, was to “ receive and retain ” him so long as he was willing to remain. No provision has been made for the arrest of any voluntary patient who leaves the institution, who is capable of taking care of himself, and of managing his own business affairs, and no principle of the common law *489is applicable to such a person which justifies the arrest and detention of persons who are lost to'self control.
If the legislature has the power to authorize the detention of patients in the asylum' for a reasonable time, to be prescribed by statute, who go there voluntarily, and agree to remain there such a time, and to prescribe the manner they may be arrested and taken back to the institution, if they leave it before the expiration of such time, it has failed to pass a law which'confers such authority. All statutes in restraint of liberty must be strictly construed. This is a principle which cannot be disregarded, and it must be applied in construing the authority conferred upon the inebriate asjdum to “ receive and retain ” inebriates who enter it voluntarily. The power given to “ retain ” such patients, in my judgment, only confers the right upon the superintendent of the institution to keep them so long as they will voluntarily remain, and no longer.
My conlusion is, that the superintendent of the asylum has no right forcibly to retain Baker in the institution, and that an order should be made discharging him from the asylum unless he chooses to remain there voluntarily, and obey the rules and regulations of the institution. -